OFFICE OF THE ATTORNEY      GENERAL   OF TEXAS
                      AUSTIN




lion.Joe J. Fisher
Distriot Attorney



                 Opinion
                   Nor
S+n Augustine,Texas
Dear Sir:

                 Rea Fees of




                               ld a County Treastu-
                                  Statement as pro-
                               , as to Exoess Fee8

                                the County Trea-
                                necessary es-
                 ioe, such as premiums on Surety
                 e, and so forth under Artiole

               d by this offiae.
          Artiole 3883, Revised Civil Statutes, entitled
Maximum Fees allows and providea oertain fees for the of-
flows named therein. This ertfole doea not inolnde County
Treasurers and has applicationonly to those officers spe-
oifioallymentioned in the statute.
Hon. Joe J. Fisher, February 10, 1939, Page 2


          Article 3891 reeds in pert ea follows:
          "Bach officer named in this Chapter shell
     tlrst out of the current reee of his office
     pay or be paid the amount allowed him under
     the provisions of A.rt!.ole
                               3883, togetherwith
     the aelsriea of his assistantsend deputies,
     end authorizedexpenses under Ar&lole 3899,
     end the amount necessaryto cover oosts of
     premium on whatever surety bond may be required
     by law. If the ourrent fees of suoh offloe
     oolleoted in any year be more then the amount
     needed to pay the amounts above speoified,
     same shall be deemed exoeas fees, and ahall
     be disposed of in the manner herelnefterpro-
     vfded.
          *In oountlss oonteiningtrrsnty-five
     thousand (25,000) or less Inhabitants,Dls-
     trlot and County officers named herein shall
     retain one-third of euoh exaess reea until
     such one-third,to&$&r nith the amount8
     specified in Artiole,3283,amounts to Three'
     Thousand Dollars ($3,000). Preoinot offi-
     oers shall retain one-thlrd.untllauoh OW-
     ttlrd, together with the amount apeolfled
     In Artiole 3883, amounts to Fourteen Hundred
     Dollars ($1400)."
          Artiole 3899 allows all the eotuel end neoeas-
ery expenses inourred by such ofricer in the oonduot of
his offlae, suoh as ,stetlonery,atemps, telephone,pre-
mium on official bonds, inaluding the oost of surety
bonds for his deputies, premium8 on fire, burglary, theft,
robbery insuranceproteoting publio funds, traveling ex-
pens88 end other neoesaery expenses.
          Artioles 3891 and 3899 pertain only to those
orflcera named in Artiole 3283 es these statutes refer
both specificallyand by implioetionto Article 3883.
          Artiole 3899b reeds in pert as follows:
          "Seotlon 1. There shall be allowed to
     County Judges, Clerks of the Distrlot end
BoXI. Joe J. Fisher, February 10, 1939, Page 3

     County Courts, Sheriffs, County Treasurers,
     Tax Assessors end Collectors,such books,
     stationery,6noludlngblank bell bonde end
     blank complaints,end office furniture ea
     may be neoescery for their offices, to be
     paid for en the order of the Commissioners
     Court out of the Coun:y Treasury; and suit-
     able cffioes shell also be provided by the
     CommissionersVCourt for said otflcers et
     the expense of the county. And suoh books
     end stationeryas are neoeasery in the per-
     rormanoe of their duties shall also be rur-
     niahed Justices of the Peace by said Com-
     missioners Court. Provided all purhheses
     herein must be approved by Commissfoners
     Court, and must be made under the provisions
     of Article 1659, FlevisedCivil Statutes of
     Texas, 1925."
          Article 3899b provides offices, offloe supplies,
end offloe furniture ea may be neceasery for the OffloerS
named therein. The County Treasurer la inoluded in.thle
eot and is entitled to the benefits which this atetute
mentions. However,~this atatute does not provide for the
payment of premiums on surety bonds or any other expenses
allowed by Artiole 3899 exoept stetdonery.
          Article 3897 reads as follows:
         "Each dlstrlct, oounty end precinct
    offioer, at the close of eeoh fiaoel year
    (December3lat) shell make to the distrlot
    court of the oounty in whioh he resides a
    sworn statement in triplloate (on forms
    designed and approved by the State Auditor)
    a copy of whioh statement shell be forwarded
    to.the State Auditor by the olerk of ths
    district court of said aounty within thirty
    (30) days after the ssmc has been filed in his
  " office, and one oopy to be filed with the
    oounty auditor, if any; otherwise said copy
    shell be filed 14th the Commissioners!Court.
    Said report shall show the amount of all fees,
    oommissionsand compensationsubetever earned
    by aeid officer durlng~the fisoal year; end
    secondly, shell show the amount of fees, oO$%,
    missions and'hompensatlonsoolleoted by him W
HOn. Joe J. Fiaher, February 10, 1939, Page 4

     during the fiscal year; thirdly, said re-
     port shall oontein an itemized statementof
     all fees, commissionsend oompensetions
     earned during the flsoel year which were
     not colleoted,together with the name of the
     party owing said fees, commissionsand oom-
     pensations. Said report shall be filed not
     later then February 1st following the olose
     of the flsoal yeawand for eeoh day after
     said date that said report remains not filed,
     said officer ahall be liable to a penalty
     of Twenty Five ($25.00)Dollars, whloh may
     be recovered by the oountg in a suit brought
     for suoh purposes, and.in addition said of-
     fioer shell be subjeot to removal from offloe.*
          Artiole 3943 provides, generally,that the oom-
.#saions allowed to any County Treasurer shell not exoeed
Two Thousand ($2,000.00)Dollars annually.
          In view of the foregoing statutes,you are re-
spectfullyadvised that It Is the opinion of this Depart-
ment that the County Treasurer of Newton County Is not
entitled to retain one-third of the exoess reea over lwo
Thousand ($Z,OOO.OO]Dollars~untllthe amount reaohea
Three Thousand ($S,OOO.OO)jIollars,or to retain any
amount of such fees over Two Thousand ($2,000.00)Dollars
and that Artioles 3891 end 3899 have no epplloatlones to
the County Treasurer but eaoh County Treasurermust make
the sworn statementas required by Article 3897.
          Trusting that the foregoing answers your in-
quiry, we remain
                                   Very truly your8
                               @TORNEYGEIVRRALOFTEXAS

                               BY&I!.UV~
                                           Ardell Williams
                                                 Aesistant
AW:AW
APPRO7ED:

-&zLu.d.<-
ATTORNEY GEWERAL OF TEXAS
                                    J-